DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 4 and 15 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 13 of prior U.S. Patent No. 10,924,335 (the Kapur patent hereafter). This is a statutory double patenting rejection.
RE claim 4, the claim of the instant application depends upon claim 3 which further depends upon claim 1. As such, claim 4 incorporates all limitations thereof. Taken together, this renders claim 4 of the instant application equivalent in scope and features to that of claim 13 of the Kapur patent. 
The Kapur patent thereby claims a network device comprising: a plurality of network ports, each of the network ports capable of being coupled to a fabric; and processing circuitry (Kapur claim 13: “A network device comprising: a plurality of network interfaces, each network interface configured to be communicatively coupled to a network; and one or more processors comprising processing circuitry” configured to: establish a network connection through the fabric to one of a plurality of role allocator ports of a role allocator (Kapur claim 13: “establish a network connection through the management port to a role allocator, wherein the role allocator includes one or more ports”), identify a role allocator port to which the network device is connected over the network connection (Kapur claim 13: “identify a management port of the network device;”), and configure the network device based on the identified role allocator port (“if the network device is connected to one of the ports of the role allocator…, configure the network device…”). 
Furthermore, wherein the plurality of role allocator ports includes: a first subset of ports designated as first level port connections and a second subset of ports designated as second level port connections (Kapur claim 13: “wherein the role allocator includes one or more ports designated as first level port connections and one or more other ports designated as second level port connections”). 
Finally, wherein to configure the network device based on the identified role allocator port, the processing circuitry is further configured to: determine that the identified role allocator port is a first level port; and configure the network device as a first level device (Kapur claim 13: “and if the network device is connected to one of the ports of the role allocator designated as first level port connections, configure the network device as a first level device”).
As is evident from comparing the two claims, while the claims differ in wording they are clearly directed to the same devices in terms of scope and features.
RE claim 15, the claim of the instant application depends upon claim 14 which further depends upon claim 12. As such, claim 15 incorporates all limitations thereof. Taken together, this renders claim 15 of the instant application equivalent in scope and features to that of claim 1 of the Kapur patent.
The Kapur patent thereby claims a method comprising: deploying a network device within a fabric having a management network by attaching a port of the deployed network device through the management network to one of a plurality of ports of a role allocator (Kapur claim 1: “A method comprising: deploying a network device within a fabric having a management network, wherein deploying includes attaching a port of the deployed network device through the management network to a port of a role allocator, wherein the role allocator includes one or more ports”); establishing a network connection through the fabric to one of a plurality of role allocator ports of a role allocator (“…wherein deploying includes attaching a port of the deployed network device through the management network to a port of a role allocator…”); identifying a role allocator port to which the network device is connected over the network connection; and configuring the network device based on the identified role allocator port (“determining whether the deployed network device is attached to one of the ports …; and if the deployed network device is attached to one of the ports …, configuring the deployed network device as a first level device.”). 
Furthermore, wherein the plurality of role allocator ports includes: a first subset of ports designated as first level port connections and a second subset of ports designated as second level port connections (“wherein the role allocator includes one or more ports designated as first level port connections and one or more other ports designated as second level port connections”).
Finally, wherein configuring the network device based on the identified role allocator port includes: determining that the identified role allocator port is a first level port; and configuring the network device as a first level device (“ determining whether the deployed network device is attached to one of the ports designated as first level port connections; and if the deployed network device is attached to one of the ports designated as first level port connections, configuring the deployed network device as a first level device.”).
As is evident from comparing the two claims, while the claims differ in wording they are clearly directed to the same methods in terms of scope and features.
Non-Statutory Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 8-10, 12, 14, 17 and 19-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 4, 10, 13, 15 and 17 of the Kapur Patent.
RE claim 1, although the claims at issue are not identical, they are not
patentably distinct from each other because claim 1 of the instant application merely
broadens claim 13 of the Kapur patent by eliminating elements and their functions as
set forth below:
Instant Application
The Kapur Patent
A network device comprising: 
A network device comprising: 
a plurality of network ports, each of the network ports capable of being coupled to a fabric; 
a plurality of network interfaces, each network interface configured to be communicatively coupled to a network; 
and processing circuitry configured to: establish a network connection through the fabric to one of a plurality of role allocator ports of a role allocator, 
and one or more processors comprising processing circuitry configured to: identify a management port of the network device; 
identify a role allocator port to which the network device is connected over the network connection, 
establish a network connection through the management port to a role allocator, wherein the role allocator includes one or more ports designated as first level port connections and one or more other ports designated as second level port connections; 
and configure the network device based on the identified role allocator port.
determine, via the network connection, the role allocator port to which the network device is connected; and if the network device is connected to one of the ports of the role allocator designated as first level port connections, configure the network device as a first level device.


As set forth in the table above, claim 1 of the instant application merely broadens
claim 13 of the Kapur patent by eliminating or broadening the bolded and italicized
limitations. The remaining limitations if the instant application are merely different wordings for identical features of Kapur and are thus identical in scope.
	RE claim 3, the Kapur patent claims the network device of claim 1 as set forth above. Note that the Kapur Patent further claims wherein the plurality of role allocator ports includes: a first subset of ports designated as first level port connections and a second subset of ports designated as second level port connections. (Claim 13: “wherein the role allocator includes one or more ports designated as first level port connections and one or more other ports designated as second level port connections;”) .
	RE claim 8, the Kapur patent claims the network device of claim 1 as set forth above. Note that the Kapur Patent further claims wherein to establish the network connection through the fabric, the processing circuitry is further configured to: establish the network connection through a management network included within the fabric (Claim 13: “ establish a network connection through the management port to a role allocator”).
	RE claim 9, the Kapur patent claims the network device of claim 8 as set forth above. Note that the Kapur Patent further claims wherein to identify the role allocator port, the processing circuitry is further configured to: determine, via a packet received over the management network, a port number assigned to the port of the role allocator to which the deployed network device is attached (Claim 15).
	RE claim 10, the Kapur patent claims the network device of claim 9 as set forth above. Note that the Kapur Patent further claims wherein to identify the role allocator port, the processing circuitry is further configured to: determine, based on the port number, whether the deployed network device is attached to a first level port connection or a second level port (Claim 15).
RE claim 12, although the claims at issue are not identical, they are not
patentably distinct from each other because claim 12 of the instant application merely
broadens claim 1 of the Kapur patent by eliminating elements and their functions as
set forth below:
Instant Application
The Kapur Patent
A method comprising: 
A method comprising: 
deploying a network device within a fabric having a management network by attaching a port of the deployed network device through the management network to one of a plurality of ports of a role allocator; 
deploying a network device within a fabric having a management network, wherein deploying includes attaching a port of the deployed network device through the management network to a port of a role allocator, wherein the role allocator includes one or more ports designated as first level port connections and one or more other ports designated as second level port connections; 
establishing a network connection through the fabric to one of a plurality of role allocator ports of a role allocator; 
determining whether the deployed network device is attached to one of the ports designated as first level port connections; 
identifying a role allocator port to which the network device is connected over the network connection; and configuring the network device based on the identified role allocator port.
and if the deployed network device is attached to one of the ports designated as first level port connections, configuring the deployed network device as a first level device.


As set forth in the table above, claim 12 of the instant application merely broadens claim 1 of the Kapur patent by eliminating or broadening the bolded and italicized limitations. The remaining limitations if the instant application are merely different wordings for identical features of Kapur and are thus identical in scope.
	RE claim 14, the Kapur patent claims the method of claim 12 as set forth above. Note that the Kapur Patent further claims wherein the plurality of role allocator ports includes: a first subset of ports designated as first level port connections and a second subset of ports designated as second level port connections (Claim 1: “wherein the role allocator includes one or more ports designated as first level port connections and one or more other ports designated as second level port connections;”).
	RE claim 17, the Kapur patent claims the method of claim 14 as set forth above. Note that the Kapur Patent further claims wherein configuring the network device based on the identified role allocator port includes: determining that the identified role allocator port is a second level port; and configuring the network device as a second level device (Claim 4).
	RE claim 19, the Kapur patent claims the method of claim 12 as set forth above. Note that the Kapur Patent further claims wherein establishing the network connection through the fabric includes: establishing the network connection through the management network included within the fabric (Claim 1: “deploying a network device within a fabric having a management network, wherein deploying includes attaching a port of the deployed network device through the management network to a port of a role allocator”).
RE claim 20, although the claims at issue are not identical, they are not
patentably distinct from each other because claim 20 of the instant application merely
broadens claim 17 of the Kapur patent by eliminating elements and their functions as
set forth below:
Instant Application
The Kapur Patent
A non-transitory computer-readable storage medium having stored thereon instructions that, when executed, cause a processor of a network device to: 
A non-transitory computer-readable storage medium having stored thereon instructions that, when executed, cause a processor of a network device to: 
establish a network connection through a management network within a fabric to one of a plurality of role allocator ports of a role allocator; 
establish a network connection through the management port to a role allocator, wherein the role allocator includes one or more ports designated as first level port connections and one or more other ports designated as second level port connections; 
identify a role allocator port to which the network device is connected over the network connection; 
identify a management port of the network device; determine, via the network connection, the role allocator port to which the network device is connected; 
and configure the network device based on the identified role allocator port.
if the network device is connected to one of the role allocator ports designated as first level port connections, configure the network device as a first level device; and if the network device is connected to one of the role allocator ports designated as second level port connections, configure the network device as a second level device.


As set forth in the table above, claim 20 of the instant application merely broadens claim 17 of the Kapur patent by eliminating or broadening the bolded and italicized limitations. The remaining limitations if the instant application are merely different wordings for identical features of Kapur and are thus identical in scope.
Claims 5-7, 16 and 18 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 4 and 13 of the Kapur patent in view of Gourlay et al. (US 20150280993, Gourlay hereafter).
RE claim 5, Kapur claims the network device of claim 4 as set forth above. Kapur does not explicitly claim wherein configuring the network device as a first level device includes: configuring the network device as a spine node.
However, Gourlay teaches wherein configuring the network device as a first level device includes: configuring the network device as a spine node (Figures 4A, 4B and paragraph 25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the network device of Kapur with the teachings of Gourlay since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 6, Kapur claims the network device of claim 3 as set forth above. Kapur does not explicitly claim wherein to configure the network device based on the identified role allocator port, the processing circuitry is further configured to: determine that the identified role allocator port is a second level port; and configure the network device as a second level device.
However, Gourlay teaches wherein to configure the network device based on the identified role allocator port, the processing circuitry is further configured to: determine that the identified role allocator port is a second level port; and configure the network device as a second level device. (Switch tiers 1 and 2. Paragraphs 18-25 discloses a network topology policy. Roles and tiers are assigned to each switch and distributed via LLDP data units.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the network device of Kapur with the teachings of Gourlay since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 7, Kapur in view of Gourlay claims the network device of claim 6 as set forth above. Note that Gourlay further teaches wherein configuring the network device as a second level device includes: configuring the network device as a leaf node (Figures 4A, 4B and paragraph 25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the network device of Kapur with the teachings of Gourlay since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 16, Kapur claims the method of claim 15 as set forth above. Kapur does not explicitly claim wherein configuring the network device as a first level device includes: configuring the network device as a spine node
However, Gourlay teaches wherein configuring the network device as a first level device includes: configuring the network device as a spine node (Figures 4A, 4B and paragraph 25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Kapur with the teachings of Gourlay since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 18, Kapur the method of claim 17 as set forth above. Kapur does not explicitly claim wherein configuring the network device as a second level device includes: configuring the network device as a leaf node.
However, Gourlay teaches wherein configuring the network device as a second level device includes: configuring the network device as a leaf node (Figures 4A, 4B and paragraph 25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Kapur with the teachings of Gourlay since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9, 12-13 and 19-20  is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Riggins et al. (US 7,380,025, Riggins hereafter)
RE claim 1 and 20, Riggins discloses network device and non-transitory computer-readable storage medium comprising: a plurality of network ports, each of the network ports capable of being coupled to a fabric (Figure 1, Network Elements having ports 110) ; and processing circuitry configured to: establish a network connection through the fabric (Figure 1, Network 114) to one of a plurality of role allocator ports of a role allocator, identify a role allocator port to which the network device is connected over the network connection, and configure the network device based on the identified role allocator port (Column 5 lines 13-40,Role Agent and Discovery agent performs identification of device connected to a point of a network element and lookup one or more role mappings and stored profile rules to assign a role and associated configuration settings to the device on that port). 
RE claim 2, Riggins discloses the network device of claim 1 as set forth above. Note that Riggins further discloses wherein to configure the network device based on the identified role allocator port, the processing circuitry is further configured to: retrieve configuration information for the network device over the fabric (Column 5 lines 13-40,Role Agent and Discovery agent performs identification of device connected to a point of a network element and lookup one or more role mappings and stored profile rules to assign a role and associated configuration settings to the device on that port).
RE claims 12, Riggins discloses a method comprising deploying a network device within a fabric having a management network by attaching a port of the deployed network device through the management network to one of a plurality of ports of a role allocator (Figure 1, Network Elements having ports 110 and Network 114)); establishing a network connection through the fabric to one of a plurality of role allocator ports of a role allocator; identifying a role allocator port to which the network device is connected over the network connection; and configuring the network device based on the identified role allocator port (Column 5 lines 13-40,Role Agent and Discovery agent performs identification of device connected to a point of a network element and lookup one or more role mappings and stored profile rules to assign a role and associated configuration settings to the device on that port).
RE claim 13, Riggins discloses the method of claim 12 as set forth above. Note that Riggins further discloses wherein configuring the network device based on the identified role allocator port includes: retrieving configuration information for the network device over the fabric (Column 5 lines 13-40,Role Agent and Discovery agent performs identification of device connected to a point of a network element and lookup one or more role mappings and stored profile rules to assign a role and associated configuration settings to the device on that port).
RE claim 19, Riggins discloses the method of claim 12 as set forth above. Note that Riggins further discloses wherein establishing the network connection through the fabric includes: establishing the network connection through the management network included within the fabric (Figure 1 and Column 5 lines 13-40,Role Agent and Discovery agent performs identification of device connected to a point of a network element and lookup one or more role mappings and stored profile rules to assign a role and associated configuration settings to the device on that port).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-7 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Riggins in view of Gourlay.
RE claim 3, Riggins discloses the network device of claim 1 as set forth above. Riggins does not explicitly disclose wherein the plurality of role allocator ports includes: a first subset of ports designated as first level port connections and a second subset of ports designated as second level port connections.
However, Gourlay teaches wherein the plurality of role allocator ports includes: a first subset of ports designated as first level port connections and a second subset of ports designated as second level port connections (Switch tiers 1 and 2. Paragraphs 18-25 discloses a network topology policy. Roles and tiers are assigned to each switch and distributed via LLDP data units.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the network device of Riggins with the teachings of Gourlay since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 4, Riggins in view of Gourlay discloses the network device of claim 3 as set forth above. Note that Gourlay further teaches wherein to configure the network device based on the identified role allocator port, the processing circuitry is further configured to: determine that the identified role allocator port is a first level port; and configure the network device as a first level device (Switch tiers 1 and 2. Paragraphs 18-25 discloses a network topology policy. Roles and tiers are assigned to each switch and distributed via LLDP data units.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the network device of Riggins with the teachings of Gourlay since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 5, Riggins in view of Gourlay discloses the network device of claim 4 as set forth above. Note that Gourlay further teaches wherein configuring the network device as a first level device includes: configuring the network device as a spine node (Figures 4A, 4B and paragraph 25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the network device of Riggins with the teachings of Gourlay since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 6, Riggins in view of Gourlay discloses the network device of claim 3 as set forth above. Note that Gourlay further teaches wherein to configure the network device based on the identified role allocator port, the processing circuitry is further configured to: determine that the identified role allocator port is a second level port; and configure the network device as a second level device (Switch tiers 1 and 2. Paragraphs 18-25 discloses a network topology policy. Roles and tiers are assigned to each switch and distributed via LLDP data units.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the network device of Riggins with the teachings of Gourlay since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 7, Riggins in view of Gourlay discloses the network device of claim 6 as set forth above. Note that Gourlay further teaches wherein configuring the network device as a second level device includes: configuring the network device as a leaf node (Figures 4A, 4B and paragraph 25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the network device of Riggins with the teachings of Gourlay since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 14,  Riggins discloses the method of claim 12 as set forth above. Riggins does not explicitly disclose wherein the plurality of role allocator ports includes: a first subset of ports designated as first level port connections and a second subset of ports designated as second level port connections.
However, Riggins teaches wherein the plurality of role allocator ports includes: a first subset of ports designated as first level port connections and a second subset of ports designated as second level port connections (Switch tiers 1 and 2. Paragraphs 18-25 discloses a network topology policy. Roles and tiers are assigned to each switch and distributed via LLDP data units.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Riggins with the teachings of Gourlay since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 15, Riggins in view of Gourlay discloses the method of claim 14 as set forth above. Note that Gourlay further teaches wherein configuring the network device based on the identified role allocator port includes: determining that the identified role allocator port is a first level port; and configuring the network device as a first level device (Switch tiers 1 and 2. Paragraphs 18-25 discloses a network topology policy. Roles and tiers are assigned to each switch and distributed via LLDP data units.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Riggins with the teachings of Gourlay since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 16, Riggins in view of Gourlay discloses the method of claim 15 as set forth above. Note that Gourlay further teaches wherein configuring the network device as a first level device includes: configuring the network device as a spine node (Figures 4A, 4B and paragraph 25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Riggins with the teachings of Gourlay since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 17, Riggins in view of Gourlay discloses the method of claim 14 as set forth above. Note that Gourlay further teaches wherein configuring the network device based on the identified role allocator port includes: determining that the identified role allocator port is a second level port; and configuring the network device as a second level device (Switch tiers 1 and 2. Paragraphs 18-25 discloses a network topology policy. Roles and tiers are assigned to each switch and distributed via LLDP data units.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Riggins with the teachings of Gourlay since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 18, Riggins in view of Gourlay discloses the method of claim 17 as set forth above. Note that Gourlay further teaches wherein configuring the network device as a second level device includes: configuring the network device as a leaf node(Figures 4A, 4B and paragraph 25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Riggins with the teachings of Gourlay since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
RE claim 11, prior arts do not explcitly0 disclose, teach or suggest determine, based on the port number, whether the deployed network device is attached to a connection associated with a spine node or associated with a leaf node.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/           Primary Examiner, Art Unit 2461